Order entered March 7, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01104-CR

                          DAVID LANE CHRISTOFFEL, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 354th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 31348

                                            ORDER
       Before the court is court reporter Julie C. Vrooman’s March 5, 2018 third request for an

extension of time. We GRANT the request and ORDER the reporter’s record filed within

THIRTY DAYS of the date of this order. We expressly caution Ms. Vrooman that failure to file

the reporter’s record shall result in this Court taking appropriate actions to avoid further delay

and to preserve the parties’ rights which may include ordering Ms. Vrooman to not sit until the

reporter’s record in this case has been filed. See TEX. R. APP. P. 37.3(a)(1).

       We DIRECT the Clerk to send copies of this order to the Honorable Keli M. Aiken,

Presiding Judge, 354th Judicial District Court; Julie Vrooman, court reporter; and to all counsel.

                                                       /s/    LANA MYERS
                                                              JUSTICE